DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16, 361, 194 in view of Boyd et al (US Pat:  6, 925, 213)
Co-pending claim 20 discloses all of the claimed limitations except a reflective coating disposed along at least a portion of the pressure sensor.
Nonetheless, Boyd et al disclose a reflective coating disposed along at least a portion of the pressure sensor [see fig 5].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to modify the claim by using a reflective coating disposed along at least a portion of the pressure sensor; in order to increase visualization.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al (Pub. No.:  US 2014/0350414) in view of Boyd et al (US Pat:  6, 925, 213)
	Regarding claims 1, 7, 11, 19, McGowan et al disclose a pressure sensing medical device, comprising:
a tubular member (12) having a proximal region and a housing region (52) [see 0035-0037] 
an optical fiber (24) disposed within the tubular member (12) and extending to the housing region (52) [see 0036-0037 and fig 1];
McGowan et al don’t disclose the optical fiber having a distal end region with a cavity formed therein, a polymeric member disposed within the cavity and a reflective surface disposed along the polymeric member.
Nonetheless, Boyd et al disclose using silicon structures 12 anodically bonded over a cavity 14 etched into the central portion of the fiber end face [see column 3 lines 42-60 and fig 5] and the cavity 14 is formed on the end of the optical fiber 10 and a silicon diaphragm 12 is bonded anodically to the fiber 10 forming the sensor 1 [see column 3 lines 42-60, column 10 lines 1-20 and fig 5].
Boyd et al disclose a new micromachining process for use on a flat fiber end face that includes photolithographic patterning, wet etching of a cavity, and anodic bonding of a silicon diaphragm is utilized [see column 2 lines 7-30].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine McGowan et al and Boyd et al by using optical fiber having a distal end region with a cavity formed therein and a polymeric member disposed within the cavity and a reflective surface disposed along the polymeric member; because this configuration eliminates the need for adhesives in packaging and as a result [see column 2 lines 7-10, Boyd et al]; thereby, avoiding using adhesives that may limit the temperature of operation of the sensors [see column 2 lines 5-6, Boyd et al].
Regarding claims 2, 12, McGowan et al disclose wherein the proximal region of the tubular member has a first inner diameter, wherein the housing region of the tubular member has a second inner diameter, and wherein the first inner diameter is different from the second inner diameter [see fig 1].

Regarding claims 3, 13, McGowan et al disclose wherein the first inner diameter is smaller than the second inner diameter [see fig 1]

Regarding claims 4, 14, McGowan et al disclose wherein the tubular member (12) has a substantially constant outer diameter [see fig 1].

Regarding claims 5, 15, McGowan et al disclose wherein the optical fiber (24) has a substantially constant outer diameter [see fig 1].

Claims 6, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al (Pub. No.:  US 2014/0350414) in view of Boyd et al (US Pat:  6, 925, 213) as applied to claim 1 above and further in view of Eberle et al (Pub. No.:  US 2013/0317372)
Regarding claims 6, 16, 20, McGowan et al don’t disclose wherein one or more fiber Bragg gratings are disposed along the optical fiber.
Nonetheless, Eberle et al disclose one or more fiber Bragg gratings are disposed along the optical fiber [see 0054, figs 7C-10d].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine McGowan et al and Eberle et al by having one or more fiber Bragg gratings are disposed along the optical fiber; because using Fiber Bragg Gratings in the miniaturized optical fiber can provide a highly cost effective and readily manufacturable design [see 0007, Eberle et al].

Claims 8-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al (Pub. No.:  US 2014/0350414) in view of Boyd et al (US Pat:  6, 925, 213) as applied to claim 1 above and further in view of Yu et al (Pub. No.:  US 2012/0210797).
Regarding claims 8-10, 17-18, McGowan et al and Boyd et al don’t disclose wherein the reflective surface includes a metal coating disposed along the polymeric member.
Nonetheless, Yu et al disclose the reflective surface includes a metal coating disposed along the polymeric member [see 0023]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine McGowan et al, Boyd et al and Yu et al by using a reflective surface that includes a metal coating disposed along the polymeric member at its distal end; for preserving most of the guidewire material and the mechanical properties associated therewith and metal layer or optical coating can be used to increase reflectivity at the interface, and to block unwanted light from ambient [see 0023, Yu et al].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793